Ellison, J.
This action was instituted before a justice of the peace for the value of seven thousand feet of saw timber converted by defendant. On appeal to the circuit court plaintiffs recovered judgment, and defendant appeals to this court.
The instruction given by the court was proper, under the evidence in the cause, and that evidence is sufficient to sustain the verdict.
We have examined the objections urged by appellant, and are satisfied no error was committed “ materially affecting the merits of the action.” Rev. Stat., sect. 3775.
The judgment is, therefore, affirmed.
All concur.